Title: General Orders, 22 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 22nd 1776.
Parole Grafton.Countersign,


The Colonel of Artillery, Quarter Master General, Commissary General and Commissary of Ordnance stores, to make out exact Returns of all military Stores, Provisions &c. &c. now in Boston, Cambridge, Roxbury, Dorchester Heights, and Forts &c. adjacent—This must be done in the correctest manner, and when finish’d and sign’d, delivered by the proper Officer of each department, to the Commander in Chief.
The Provost Marshal is forthwith to remove with his prisoners, to Boston—The prisoners of war, and John Stevens, are by his Excellency’s order, to be put into Boston goal.
The Majors of Brigade, to order the Adjutants to be punctual in delivering their weekly returns at orderly time to morrow.
